Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Kendric Renell Bracken, Appellant                       Appeal from the 71st District Court of
                                                         Harrison County, Texas (Tr. Ct. No. 17-
 No. 06-17-00212-CR          v.                          0237X). Memorandum Opinion delivered
                                                         by Justice Moseley, Chief Justice Morriss
 The State of Texas, Appellee                            and Justice Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that Bracken was
convicted by the trial court (not the jury). As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Kendric Renell Bracken, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED JULY 20, 2018
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk